DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claims 1 and 18 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… unrestricted by a time window within the time interval …” because O’Connell restricts bus access to bus windows; applicant's arguments have fully been considered, but are not found to be persuasive.
As the examiner is not fully clear where in applicant’s Specification and/or Drawings teaches/suggests that the allocation is “… unrestricted by a time window 
Additionally, O’Connell would teach/suggest the above claimed features as the time window overlaps the time interval with the same time duration; therefore, the time window would not be restrictive within the time interval as time window overlaps the time interval (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; col. 4, l. 9 to col. 11, l. 51).
Lastly, based on the examiner’s discussion of applicant’s Specification and Figure below, it appears that applicant’s Specification seems to disclose the allocation being restricted, instead of the claimed unrestricted, by a time window within the time interval.

I. REJECTION BASED 35 USC 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for allocating to each of the master agents a respective portion of the interconnect bandwidth within a time , does not reasonably provide enablement for the allocation being unrestricted by a time window within the time interval.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
To further clarify, applicant’s Specification and Drawing discloses allocating to each of the master agents a respective portion of the interconnect bandwidth within a time interval (Specification, [0024]); however it is not fully clear as to where in applicant’s Specification and/or Drawing discloses the allocation is unrestricted by a time window within the time interval. More specifically, the claimed “time interval” (e.g. associated with 1st Time Interval and 2nd Time Interval in Figure 2) appear to be a time duration which multiple master agents (e.g. associated with Fig. 1, ref. 110.0-110.n) are attempting to access a shared interconnect (e.g. associated with Fig. 1, ref. 140) (Specification, [0011]), wherein the shared interconnect is occupied by only one master agent (110) at a time (Specification, [0012]). Therefore, it would appears that the only one master agent among all the master agents is granted/allocated access to the shared interconnected during a portion of time within the “time interval” at a time, suggesting that each of the master agent is restricted to their respective allocated portion of time within the “time interval” for accessing the shared interconnect as only one master agent can access/occupy the shared interconnect at a time.
Additionally, applicant’s Specification further appears to suggest that the claimed feature regarding allocation of portion of interconnected bandwidth to each of the master agents is restricted, instead of unrestricted, as the Specification discloses “… 

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 16-20, 22 and 26-30 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over O’Connell et al. (US Patent 5,241,632).

O’Connell teaches/suggests a method for distributing interconnect bandwidth among master agents, the method comprising: allocating to each of the master agents a respective portion of the interconnect bandwidth within a time interval (e.g. equate to allocating bandwidth to devices for accessing shared resource: col. 2, l. 20 to col. 3, l. 56), unrestricted by a time window within the time interval (e.g. associated with the time window having the same time duration that overlaps with the time interval; therefore, the time window would not be restrictive within the time interval as time window overlaps the time interval); monitoring the master agents to determine if any of the master agents has consumed its allocated portion of interconnect bandwidth within a current time interval (e.g. equate to determining when the device has used up its shared allocated bus bandwidth to access the share resource: col. 2, l. 20 to col. 3, l. 56; col. 9, ll. 9-48); and if a master agent has consumed its allocated portion of interconnect bandwidth within the current time interval (e.g. equate to once the device has used up allocated bandwidth: col. 2, l. 20 to col. 3, l. 56; col. 9, ll. 9-48), delaying any new access requests from this master agent for a predetermined request delay time within the current time interval (e.g. equate to delaying the device’s subsequent access request: col. 2, l. 20 to col. 3, l. 56; col. 9, ll. 9-48) (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; col. 4, l. 9 to col. 11, l. 51).

As per claim 2, O’Connell teaches/suggests all the claimed features of claim 1 above, where O’Connell further teaches/suggests the method comprising wherein the time interval is configurable and is defined in terms of local interconnect clock cycles 

As per claim 3, O’Connell teaches/suggests all the claimed features of claim 2 above, where O’Connell further teaches/suggests the method comprising wherein the time interval applies to a plurality of interconnects (e.g. associated with interconnects for the devices) (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

As per claim 4, O’Connell teaches/suggests all the claimed features of claim 1 above, where O’Connell further teaches/suggests the method further comprising: if a master agent has not consumed its allocated portion of interconnect bandwidth within the current time interval, forwarding any new access requests without delay from this master agent to an arbiter configured to perform master agent arbitration (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

As per claim 7, O’Connell teaches/suggests all the claimed features of claim 1 above, where O’Connell further teaches/suggests the method comprising: wherein the monitoring comprises: for each of the master agents, counting, by a respective counter (e.g. associated with respective cycle counter), a respective portion of the interconnect bandwidth consumed by the respective master agent within the current time interval (e.g. equate to operations associated with the cycle counters) (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

O’Connell teaches/suggests all the claimed features of claim 7 above, where O’Connell further teaches/suggests the method comprising: wherein the interconnect bandwidth is defined in terms of local interconnect clock cycles (e.g. associated with allocation of clock cycles: col. 2, ll. 20-52) (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

As per claim 16, O’Connell teaches/suggests all the claimed features of claim 1 above, where O’Connell further teaches/suggests the method comprising: wherein the time interval, the allocated portions of interconnect bandwidth, and the predetermined request delay time are defined in terms of clock cycles (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

As per claim 17, O’Connell teaches/suggests all the claimed features of claim 1 above, where O’Connell further teaches/suggests the method comprising: wherein the allocated portion of interconnect bandwidth is defined as allocated time during which the respective master agent may occupy the interconnect (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

As per claim 18, claim 18 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where O’Connell further teaches/suggests the data processing apparatus comprising: master agents coupled to an interconnect; and a controller, coupled between the master agents and the interconnect, and configured to distribute interconnect bandwidth among the master agents, the controller 

As per claim 19, O’Connell teaches/suggests all the claimed features of claim 18 above, where O’Connell further teaches/suggests the data processing apparatus comprising: wherein the time interval is configurable and is defined in terms of local interconnect clock cycles (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

As per claim 20, O’Connell teaches/suggests all the claimed features of claim 18 above, where O’Connell further teaches/suggests the data processing apparatus comprising: wherein the time interval applies to a plurality of interconnects (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

As per claim 22, O’Connell teaches/suggests all the claimed features of claim 18 above, where O’Connell further teaches/suggests the data processing apparatus comprising: wherein the interconnect bandwidth is defined in terms of local interconnect clock cycles (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

As per claim 26, O’Connell teaches/suggests all the claimed features of claim 18 above, where O’Connell further teaches/suggests the data processing apparatus comprising: wherein the allocated portion of interconnect bandwidth is defined as 

As per claim 27, O’Connell teaches/suggests all the claimed features of claim 1 above, where O’Connell further teaches/suggests the method further comprising: if a master agent has consumed its allocated portion of interconnect bandwidth within the current time interval, delaying any new access requests from this master agent for the shorter of the predetermined request delay time and the end of the current time interval (e.g. associated with the if condition not be fulfilled and the master agent has not consumed its allocated portion of interconnect bandwidth within the current time interval) (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

As per claim 28, claim 28 is rejected in accordance to the same rational and reasoning as the above rejection of claim 27.

As per claim 29, O’Connell teaches/suggests all the claimed features of claim 1 above, where O’Connell further teaches/suggests the method comprising: wherein more than one of the master agents consumes at least a portion of its respective allocated portion of interconnect bandwidth within the current time interval (e.g. as more than one device used its share of allocated bus bandwidth) (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).

.

Claims 5-6, 9-15, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (US Patent 5,241,632) in view of Day et al. (US Patent 6,934,871).

As per claim 5, O’Connell teaches/suggests all the claimed features of claim 1 above, where O’Connell further teaches/suggests the method comprising: wherein the allocating step comprises: for each of the master agents, providing a respective bandwidth value into a respective bandwidth counter (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; col. 4, l. 9 to col. 11, l. 51).
O’Connell does not expressly teach the method comprising: loading from a respective bandwidth register.
Day teaches/suggests a method comprising: loading from a respective bandwidth register (col. 2, l. 63 to col. 3, l. 6; col. 5, ll. 15-16; and col. 6, l. 52 to col. 7, l. 5), by combining the loading from register into counter with O’Connell’s bandwidth counter, the resulting combination of the references would further teaches/suggests the above claimed features.
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Day’s register into O’Connell’s operations for the benefit of easily changing timing parameters by reprograming memory (Day, col. 2, ll. 23-31) to obtain the invention as specified in claim 5.

As per claim 6, O’Connell and Day teach/suggest all the claimed features of claim 5 above, where O’Connell and Day further teach/suggest the method comprising wherein the loading of the respective bandwidth values is performed at the beginning of the time interval (e.g. equate to the cycle counters receiving the NC(Dn) values) (O’Connell, Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; col. 4, l. 9 to col. 11, l. 51; and Day, col. 2, l. 63 to col. 3, l. 6; col. 5, ll. 15-16; col. 6, l. 52 to col. 7, l. 5).

As per claim 9, O’Connell teaches/suggests all the claimed features of claim 7 above, where O’Connell further teaches/suggests the method comprising: wherein for each of the master agents, the delaying comprises: operating with the same respective counter previously used to count the respective portion of the interconnect bandwidth consumed by the respective master agent within the current time interval; and counting, by the respective counter, a number of time segments (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).
O’Connell does not teach the method comprising: 
loading a respective predetermined request delay time value from a respective request delay register into counter; and
counting corresponding with the respective request delay time value until either the respective predetermined request delay time or until the end of the current time interval, whichever occurs first.
Day teaches/suggests a method comprising: loading a respective predetermined request delay time value from a respective request delay register into counter; and O’Connell’s bandwidth counter, the resulting combination of the references would further teaches/suggests the above claimed features.
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Day’s register for counting operations into O’Connell’s method for the benefit of easily changing timing parameters by reprograming memory (Day, col. 2, ll. 23-31) to obtain the invention as specified in claim 9.

As per claim 10, O’Connell and Day teach/suggest all the claimed features of claim 1 above, where O’Connell and Day further teach/suggest the method further comprising: for each of the master agents, operating accordingly (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).
O’Connell does not teach the method comprising: loading a respective predetermined request delay time value from a respective request delay register into a respective request delay counter.
Day teaches/suggests a method comprising: loading a respective predetermined request delay time value from a respective request delay register into a respective request delay counter (col. 2, l. 63 to col. 3, l. 6; col. 4, l. 20 to col. 5, l. 38; and col. 6, l. 52 to col. 7, l. 5), by combining the loading from register into counter with O’Connell’s 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Day’s register for counting operations into O’Connell’s method for the benefit of easily changing timing parameters by reprograming memory (Day, col. 2, ll. 23-31) to obtain the invention as specified in claim 10.

As per claim 11, O’Connell and Day teach/suggest all the claimed features of claim 10 above, where O’Connell and Day further teach/suggest the method comprising wherein the loading occurs at the beginning of the time interval (O’Connell, Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; col. 4, l. 9 to col. 11, l. 51; and Day, col. 2, l. 63 to col. 3, l. 6; col. 4, l. 20 to col. 5, l. 38; col. 6, l. 52 to col. 7, l. 5).

As per claim 12, O’Connell and Day teach/suggest all the claimed features of claim 10 above, where O’Connell and Day further teach/suggest the method comprising wherein for each of the master agents, the loading occurs in response to a new access request from the respective master agent (O’Connell, Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; col. 4, l. 9 to col. 11, l. 51; and Day, col. 2, l. 63 to col. 3, l. 6; col. 4, l. 20 to col. 5, l. 38; col. 6, l. 52 to col. 7, l. 5).

As per claim 13, O’Connell and Day teach/suggest all the claimed features of claim 12 above, where O’Connell and Day further teach/suggest the method further O’Connell, Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; col. 4, l. 9 to col. 11, l. 51; and Day, col. 2, l. 63 to col. 3, l. 6; col. 4, l. 20 to col. 5, l. 38; col. 6, l. 52 to col. 7, l. 5), functionally equate to the proper arbitration among the devices for accessing the shared resource.

As per claim 14, O’Connell and Day teach/suggest all the claimed features of claim 13 above, where O’Connell and Day further teach/suggest the method further comprising: after the end of respective predetermined request delay time or the end of the current time interval, forwarding the new access request to an arbiter configured to perform master agent arbitration (O’Connell, Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; col. 4, l. 9 to col. 11, l. 51; and Day, col. 2, l. 63 to col. 3, l. 6; col. 4, l. 20 to col. 5, l. 38; col. 6, l. 52 to col. 7, l. 5), functionally equate to the proper arbitration among the devices for accessing the shared resource.

As per claim 15, O’Connell teaches/suggests all the claimed features of claim 1 above, where O’Connell further teaches/suggests the method comprising: providing, at the beginning of the time interval, a time interval value to a time interval counter; and counting, by the time interval counter, a number of time segments corresponding with the time interval value; and after the number of time segments corresponding with the 
O’Connell does not teach the method comprising: loading from a time interval register; and reloading from the time interval register.
Day teaches/suggests a method comprising: loading from a time interval register; and reloading from the time interval register (col. 2, l. 63 to col. 3, l. 6; col. 4, l. 20 to col. 5, l. 38; and col. 6, l. 52 to col. 7, l. 5), by combining the loading from register into counter with O’Connell’s bandwidth counter operations, the resulting combination of the references would further teaches/suggests the above claimed features.
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Day’s register for counting operations into O’Connell’s method for the benefit of easily changing timing parameters by reprograming memory (Day, col. 2, ll. 23-31) to obtain the invention as specified in claim 15.

As per claim 21, O’Connell teaches/suggests all the claimed features of claim 18 above, where O’Connell further teaches/suggests the data processing apparatus comprising: a respective bandwidth counter configured to receive the respective bandwidth value, and count a respective portion of the interconnect bandwidth within the current time interval consumed by the respective master agent (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).
O’Connell does not teach the method comprising: a respective bandwidth register configured to store a respective bandwidth value; and configured to receive from the respective bandwidth register.
Day teaches/suggests a method comprising: a respective bandwidth register configured to store a respective bandwidth value; and configured to receive from the respective bandwidth register (col. 2, l. 63 to col. 3, l. 6; col. 4, l. 20 to col. 5, l. 38; and col. 6, l. 52 to col. 7, l. 5), by combining the counter receiving from register with O’Connell’s bandwidth counter operations, the resulting combination of the references would further teaches/suggests the above claimed features.
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Day’s register for counting operations into O’Connell’s method for the benefit of easily changing timing parameters by reprograming memory (Day, col. 2, ll. 23-31) to obtain the invention as specified in claim 21.

As per claim 23, claim 23 is rejected in accordance to the same rational and reasoning as the above rejection of claim 9, where O’Connell and Day further teach/suggest the data processing apparatus further comprising: a respective request delay register configured to store a respective predetermined request delay time value; and a respective request delay counter configured to receive (e.g. associated with loading), and counting until corresponding value, whichever is shorter (e.g. first) (O’Connell, Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; col. 4, l. 9 to col. 11, l. 51; and Day, col. 2, l. 63 to col. 3, l. 6; col. 4, l. 20 to col. 5, l. 38; col. 6, l. 52 to col. 7, l. 5)

As per claim 24, O’Connell teaches/suggests all the claimed features of claim 18 above, where O’Connell further teaches/suggests the data processing apparatus comprising: a respective counter configured to receive the respective bandwidth value, count a respective portion of the interconnect bandwidth within the current time interval consumed by the respective master agent, and having the end of the current time interval (Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; and col. 4, l. 9 to col. 11, l. 51).
O’Connell does not teach the method comprising: 
a respective bandwidth register configured to store a respective bandwidth value;
a respective request delay register configured to store a respective predetermined request delay time value; and
receive from the respective bandwidth register, receive from the respective request delay register the respective predetermined request delay time value, and count a number of time segments corresponding with the respective request delay time value until the respective delay, whichever occurs first.
Day teaches/suggests a method comprising: a respective bandwidth register configured to store a respective bandwidth value; a respective request delay register configured to store a respective predetermined request delay time value; and receive from the respective bandwidth register, receive from the respective request delay register the respective predetermined request delay time value, and count a number of time segments corresponding with the respective request delay time value until the respective delay, whichever occurs first (col. 2, l. 63 to col. 3, l. 6; col. 4, l. 20 to col. 5, l. 38; and col. 6, l. 52 to col. 7, l. 5), by combining the counter receiving from register with O’Connell’s bandwidth counter operations, the resulting combination of the references would further teaches/suggests the above claimed features.
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Day’s register for counting operations into O’Connell’s method for the benefit of easily changing timing parameters by reprograming memory (Day, col. 2, ll. 23-31) to obtain the invention as specified in claim 24.

As per claim 25, claim 25 is rejected in accordance to the same rational and reasoning as the above rejection of claim 15, where O’Connell and Day further teach/suggest the data processing apparatus further comprising: a time interval register configured to store a time interval value; and configured to receive (e.g. associated with loading), and again receive (e.g. associated with reloading) (O’Connell, Fig. 1-3; col. 2, l. 20 to col. 3, l. 56; col. 4, l. 9 to col. 11, l. 51; and Day, col. 2, l. 63 to col. 3, l. 6; col. 4, l. 20 to col. 5, l. 38; col. 6, l. 52 to col. 7, l. 5)

III. PERTINENT PRIOR ART NOT RELIED UPON
Teh et al. (US Pub.: 2009/0006165): discloses allocating of bandwidth in relation  to requests from multiple agents and having arbitration module to grant the request accordingly.
IV. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-30 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        November 20, 2021